
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.19



DON D. WEINHEIMER AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


        THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (as from time to time
amended in accordance with the provisions hereof, this "Agreement'), is entered
into as of the 31st day of December, 2007, by and between DON D. WEINHEIMER,
whose address is 31603 Fulshear Creek Trail, Fulshear, Texas 77441 (the
"Executive"), KEY ENERGY SERVICES, INC., a Maryland corporation with executive
offices at 1301 McKinney Street, Suite 1800, Houston, Texas 77010 (the "Parent")
and KEY ENERGY SHARED SERVICES, LLC, a Delaware limited liability company (the
"Company").

        WHEREAS, the Executive and the Parent are parties to the Employment
Agreement dated as of October 2, 2006 (the "Original Employment Agreement"); and

        WHEREAS, the parties desire to amend and restate the Original Employment
Agreement in order to provide market benefits and to establish consistency among
the executives of the Company in the event of a termination in connection with a
notice of non-renewal of the Agreement; and

        WHEREAS, the parties desire to amend and restate the Original Employment
Agreement in order to provide for compliance with the provisions of Internal
Revenue Code Section 409A concerning, inter alia, the payment of potential
future benefits to the Executive, including enhanced benefits to the Executive
in the event of his termination in connection with a Change in Control, pursuant
to the terms of Section 5; and

        WHEREAS, pursuant to the terms of Section 22 hereof, the Parent desires
to assign the Original Employment Agreement to the Company and Company desires
to accept such assignment and to assume the obligations of the Parent under the
Original Employment Agreement, as amended by this Agreement; and

        WHEREAS, pursuant to the terms of Section 22 and subject to the terms
thereof, the Executive hereby consents to such assignment; and

        WHEREAS, the Executive is willing to serve as the Parent's Senior Vice
President, Business Development, Technology and Strategic Planning, pursuant to
the terms and conditions set forth herein;

        NOW, THEREFORE, in consideration of the premises and mutual covenants
and agreements herein contained, the parties agree as follows:

1.Employment; Term.

        (a)    Commencing on October 2, 2006, the Company hereby employs the
Executive, and the Executive hereby accepts employment by the Company, and
accepts appointment as the Parent's Senior Vice President, Business Development,
Technology and Strategic Planning. The Executive shall have the
responsibilities, duties and authority commensurate with his position, including
without limitation the general supervision and management of the Parent's and
the Company's objectives, policies and programs for worldwide sales, marketing,
business development, strategic planning and operations support, and such other
responsibilities, duties, functions and authority as the Chief Executive Officer
or, in certain circumstances, the Board shall from time to time designate that
do not effect a material decrease in the responsibilities, importance, scope or
dignity of the Executive's position compared with those of such position as of
the Commencement Date, subject, however, to the supervision of the Chief
Executive Officer. The Executive will report to the Chief Executive Officer.

        (b)    The Executive shall hold such positions with the Company and
Parent hereunder until the close of business on January 1, 2010, unless sooner
terminated in accordance with Section 5, and at the close of business on each
anniversary of such date, commencing with January 1, 2010, the term of the
Executive's employment hereunder shall be automatically extended for twelve
(12) months (unless sooner terminated in accordance with Section 5 hereof)
unless either the Executive or the Company

--------------------------------------------------------------------------------




shall have given written notice (in each case, a "Non-Renewal Notice") to the
other that such automatic extension shall not occur, which Non-Renewal Notice
shall have been given no later than ninety (90) days next preceding the relevant
Anniversary Date. (The entire period of employment of Executive, until
termination in accordance herewith, is referred to hereby as the "Employment
Period").

        (c)    The Executive will devote his full time and his best efforts to
the business and affairs of the Company, the Parent, and its Subsidiaries;
provided, however, that nothing contained in this Section 1 shall be deemed to
prevent or limit the Executive's right to: (i) make investments in the
securities of any publicly-owned corporation; or (ii) make any other investments
with respect to which he is not obligated or required to, and to which he does
not in fact, devote managerial efforts that interfere with his fulfillment of
his duties hereunder; or (iii) to serve on boards of directors and to serve in
such other positions with non-profit and for-profit organizations as to which
the Board may from time to time consent, which consent shall not be unreasonably
withheld or delayed. Reference is made to Section 6 hereof, which contains
limitations on some of the above activities.

        (d)    The principal location at which the Executive will substantially
perform his duties will be the Company's Houston, Texas offices, or as otherwise
agreed between the Chief Executive Officer and Executive. If any agreed change
in location would increase the Executive's one-way commuting distance between
his then-current principal residence and the offices to which he is assigned by
20 miles or more, the Company will pay to the Executive, and/or will reimburse
the Executive for, each of the following expenses and costs incurred in
connection with the Executive's relocation and will pay to the Executive the
bonus specified in clause (vii) below: (i) the excess, if any, of (A) the
Executive's aggregate tax basis in his primary residence at the time of its sale
over (B) the proceeds realized by the Executive from such sale net of ordinary
and reasonable fees and expenses incurred in connection with such sale (other
than such fees and expenses described in clause (ii) of this sentence),
(ii) ordinary and reasonable realtor fees and closing costs incurred in
connection with the sale of the Executive's primary residence, (iii) ordinary
and reasonable closing costs incurred in connection with the purchase of the
Executive's new primary residence in the vicinity of the new location at which
the Executive is to render his services hereunder, (iv) ordinary and reasonable
costs incurred to pack, transport, unpack, and insure the Executive's household
furnishings and effects to his new primary residence, (v) ordinary and
reasonable fees for connecting utilities in his new primary residence,
(vi) ordinary and reasonable costs for trips to look for a new residence as well
as up to thirty (30) days of temporary housing, and (vii) a cash bonus
calculated to pay all of the federal, state and local income and payroll taxes
which the Executive will incur, if any, as a result of (A) the Company's
reimbursement of the preceding expenses and (B) the amount of such bonus (that
is, a "gross-up" bonus). Each of the expenses or other items reimbursable under
this Section 1(d) shall be reimbursed in a separate payment. It shall be a
condition precedent to any payment pursuant to this Section 1(d) that Executive
has been continuously employed by the Company through the date on which such
payment is made.

2.Salary; Bonuses; Expenses.


        (a)    During the Employment Period, the Company will pay base
compensation to the Executive at the annual rate of Two Hundred Fifty Thousand
Dollars ($250,000) per year (the "Base Salary"), payable in substantially equal
installments in accordance with the Company's existing payroll practices, but no
less frequently than monthly. The Company will review the Base Salary on a
yearly basis following the end of each fiscal year of the Company to determine
if an increase is advisable, and the Base Salary may be increased (but not
decreased) at the discretion of the Chief Executive Officer and the Compensation
Committee (the "Compensation Committee") of the Board, taking into account,
among other factors, the Executive's performance and the performance of the
Company.

        (b)    The Executive shall be eligible to participate in all of the
Company's cash performance compensation plans (collectively, the "Performance
Cash Compensation Plans") for the Company's executives providing for the payment
of cash bonuses or other cash incentives payable upon the

2

--------------------------------------------------------------------------------




achievement of goals set forth in the Company's strategic plan as developed by
the Compensation Committee after consultation with the Chief Executive Officer
and the Executive, payable in accordance with the provisions thereof. The
performance goals for the Performance Cash Compensation Plans will be based on
objective criteria specified in good faith in advance by the Compensation
Committee after consultation with the Chief Executive Officer and the Executive.
The Executive shall also receive such bonuses other than pursuant to the
Performance Cash Compensation Plans in such amounts and at such times as the
Compensation Committee, after consultation with the Chief Executive Officer, in
its discretion determines are appropriate to recognize extraordinary performance
by the Executive. The Executive's target bonus for each fiscal year will be one
hundred percent (100%) of Base Salary.

        (c)    The Executive shall be reimbursed by the Company for reasonable
travel, lodging, meal, entertainment and other expenses incurred by him in
connection with performing his services hereunder in accordance with the
Company's reimbursement policies from time to time in effect.

3.Equity-Based Incentives.

        (a)    The Executive shall be eligible to participate in awards of stock
options, restricted stock, deferred stock, stock appreciation rights, and other
equity-based incentives (collectively, "Equity-Based Incentives"), at the
discretion of the Board or the Compensation Committee. Any performance goals for
the grant of such Equity-Based Incentives will be based on objective criteria
mutually negotiated and agreed upon in good faith in advance by the Board or the
Compensation Committee after consultation with the Executive and the Chief
Executive Officer.

4.Benefit Plans; Vacations.

        In connection with the Executive's employment hereunder, he shall be
entitled during the Employment Period (and thereafter to the extent provided in
Section 5(f) hereof) to the following additional benefits:

        (a)   At the Company's expense, such fringe benefits as the Company may
provide from time to time for its senior management, but in any case, at least
the benefits described on EXHIBIT A hereto.

        (b)   The Executive shall be entitled to no less than the number of
vacation days in each fiscal year determined in accordance with the Company's
vacation policy as in effect from time to time, but not less than twenty
(20) business days in any fiscal year (prorated in any fiscal year during which
he is employed hereunder for less than the entire year in accordance with the
number of days in such fiscal year in which he is so employed) and subject to
the Company's policies on carryovers and cashouts. The Executive shall also be
entitled to all paid holidays and personal days given by the Company to its
senior management.

        (c)   Nothing herein contained shall preclude the Executive, to the
extent he is otherwise eligible, from participation in all group insurance
programs or other fringe benefit plans which the Company may from time to time
in its sole and absolute discretion make available generally to its personnel,
or for personnel similarly situated, but the Company shall not be required to
establish or maintain any such program or plan except as may be otherwise
expressly provided herein.

5.Termination, Change in Control and Reassignment of Duties.

        (a)   Termination by the Company. The Company shall have the right to
terminate the Executive's employment under this Agreement and the Employment
Period for Cause (as defined below) at any time without obligation to make any
further payments to the Executive hereunder except the compensation described in
Section 5(g) hereof. Except as otherwise provided in Section 5(b) hereof, which
Section shall apply in the event the Executive becomes unable to perform his
obligations hereunder by reason of Disability (as defined below), the Company
shall

3

--------------------------------------------------------------------------------



have the right to terminate the Executive's employment hereunder and the
Employment Period for any reason other than for Cause (including, without
limitation, by giving the Executive a Non-Renewal Notice pursuant to
Section 1(b) hereof) only upon at least ninety (90) days prior written notice to
him (provided that, in the event the Company gives the Executive a Non-Renewal
Notice pursuant to Section 1(b) hereof, only the 90-day notice period therein
provided shall be required). In the event the Company terminates the Executive's
employment hereunder for any reason other than for Disability or Cause
(including, without limitation, by giving the Executive a Non-Renewal Notice
pursuant to Section l(b) hereof), then for the purpose of effecting a transition
during the ninety (90) day notice period of the Executive's management functions
from the Executive to another person or persons, during such period the Company
may reassign the Executive's duties hereunder to another person or other
persons. Such reassignment shall not reduce the Company's obligations hereunder
to make salary, bonus and other payments to the Executive and to provide other
benefits to him during the remainder of his employment and, if applicable,
following the termination of employment. Notwithstanding a notice of termination
that does not, when made, specify Cause, the Company may, during the 90 day
notice period (the "Cause Review Period"), convert the termination to a Cause
termination, subject to the procedural safeguards specified in the next
paragraph.

As used in this Agreement, the term "Cause" shall mean (i) the failure by the
Executive to substantially perform the major functions of his position in a
satisfactory manner (other than (A) any such failure resulting from his
incapacity due to physical or mental illness or physical injury or (B) any such
actual or anticipated failure after the issuance of a notice of termination by
the Executive for Good Reason (as defined below), after a written demand for
substantial performance is delivered by the Company to the Executive that
specifically identifies the manner in which the Company believes the Executive
has not substantially performed his duties; or (ii) the engaging by the
Executive in misconduct that is, or is reasonably likely to be, materially
injurious to the Company, monetarily or otherwise; or (iii) the Executive's
conviction or plea of guilty or no contest to a felony (or to a felony charge
reduced to misdemeanor), or, with respect to his employment, to any misdemeanor
(other than a traffic violation) or, with respect to his employment, knowing
violation of any federal or state securities or tax laws; or (iv) willful
violation of the Key Energy Services, Inc. Amended and Restated Policy Regarding
Acquisition, Ownership and Disposition of Company Securities or the Code of
Business Conduct, as same may be amended from time to time. Notwithstanding the
foregoing, the Executive's employment shall not be deemed to have been
terminated for Cause unless (A) reasonable notice shall have been given to him
setting forth in detail the reasons for the Company's intention to terminate for
Cause, and if such termination is pursuant to clause (i) or (ii) above and any
damage to the Company is curable, only if Executive has been provided a period
of ten (10) business days from receipt of such notice to cease the actions or
inactions and otherwise cure such damage, and he has not done so (provided that
only one such period needs to be provided in any period of three (3) consecutive
months); (B) an opportunity shall have been provided for the Executive to be
heard before the Board; and (C) if such termination is pursuant to clause (i) or
(ii) above, delivery shall have been made to the Executive of a notice of
termination from the Board finding that in the good faith opinion of a majority
of the Board (excluding the Executive, if applicable) he was guilty of conduct
set forth in clause (i) or (ii) above.

        (b)   Termination upon Disability and Temporary Reassignment of Duties
Due to Disability; Termination upon Death

        (i)    If the Executive becomes totally and permanently disabled during
the Employment Period so that he is unable to perform his obligations hereunder
by reasons involving physical or mental illness or physical injury for an
aggregate of ninety (90) days (whether or not consecutive) during any period of
twelve (12) consecutive months during the Employment

4

--------------------------------------------------------------------------------



Period ("Disability"), then the Executive's employment hereunder and the
Employment Period may be terminated by the Company within sixty (60) days after
the expiration of such ninety (90) day period (whether or not consisting of
consecutive days), such termination to be effective ten (10) days after written
notice to the Executive. In the event the Company shall give a notice of
termination under this Section 5(b) (i), then the Company may reassign the
Executive's duties hereunder to another person or other persons. Such
reassignment shall not reduce the Company's obligations hereunder to make
salary, bonus and other payments to the Executive and to provide other benefits
to him during the remainder of his employment and, if applicable, following the
termination of employment.

        (ii)   During any period that the Executive is totally disabled such
that he is unable to perform his obligations hereunder by reason involving
physical or mental illness or physical injury, as determined by a physician
chosen by the Company and reasonably acceptable to the Executive (or his legal
representative), the Company may reassign the Executive's duties hereunder to
another person or other persons, provided if the Executive shall again be able
to perform his obligations hereunder prior to the Company's termination of the
Executive's employment hereunder and the Employment Period in accordance with
the terms of this Agreement, all such duties shall again be the Executive's
duties. The cost of any examination by such physician shall be borne by the
Company. Notwithstanding the foregoing, if the Executive has been unable to
perform his obligations hereunder by reasons involving physical or mental
illness or physical injury for an aggregate of ninety (90) days (whether or not
consecutive) during any period of twelve (12) consecutive months during the
Employment Period, then a determination by a physician of disability will not be
required prior to any such reassignment. Any such reassignment shall not be a
termination of employment and in no event shall such reassignment reduce the
Company's obligation to make salary, bonus and other payments to the Executive
and to provide other benefits to him under this Agreement during his employment
or, if applicable, following a termination of employment.

        (iii)  The Executive's employment hereunder and the Employment Period
shall automatically terminate immediately upon the death of the Executive.

        (c)   Termination by Executive.    The Executive's employment hereunder
and the Employment Period may be terminated by the Executive by giving written
notice to the Company as follows: (i) at any time for any reason other than Good
Reason (including, without limitation, by giving the Company a Non-Renewal
Notice pursuant to Section 1(b) hereof) by notice of at least ninety (90) days
(provided that, in the event the Executive gives the Company a Non-Renewal
Notice pursuant to Section 1(b) hereof, only the 90-day notice period therein
provided shall be required); or (ii) at any time for Good Reason, provided that
the Executive can only give a notice of resignation for Good Reason in
connection with a "Change in Control" of the Parent (as defined in Exhibit B)
beginning on the ninetieth (90th) day after the closing of the transaction or
the event constituting a Change in Control of the Parent. In the event of a
termination by the Executive of his employment, the Company may reassign the
Executive's duties hereunder to another person or other persons.

        As used herein, "Good Reason" shall mean the continued existence from
the date of the notice from the Executive referred to below until after the
expiration of the Cure Period of any one or more of only the following
circumstances or conditions:

(i)A material diminution in the Executive's Base Compensation, authority, duties
or responsibilities,

(ii)A material diminution in the authority, duties or responsibilities of a
supervisor to whom the Executive reports (including a requirement that the
Executive report to another individual rather than to the CEO and President of
the Parent),

5

--------------------------------------------------------------------------------



(iii)A material diminution in the budget over which the Executive retains
authority,

(iv)A material change in the geographic location at which the Executive must
perform the services required by this Agreement, provided, however, that no
change in such geographic location will be considered material if Executive has
received any reimbursement pursuant to Section 1(d) of this Agreement in
connection with such relocation; or

(v)Any other action or inaction by the Company that constitutes a material
breach of this Agreement.

        The existence of any circumstance or condition shall not constitute Good
Reason unless (i) the Executive provided notice to the Company of the existence
of the circumstance or conditions within 90 days of the initial existence of
such circumstance or condition, and (ii) the circumstance or condition continued
to exist after the last day of the Cure Period. For purposes of this
Section 5(c), the term "Cure Period" means the period of 30 consecutive days
beginning on the date notice was given by the Executive of the existence of the
circumstance or condition alleged to be Good Reason.

        (d)   Severance Compensation.

(i)Termination By Executive for Good Reason or by the Company for Non-Renewal or
Other than for Cause.    In the event the Executive's employment hereunder is
terminated (A) by the Executive for Good Reason or (B) by the Company other than
for Cause, for Disability, or upon Notice of Non-Renewal, the Executive shall be
entitled, in addition to the other compensation and benefits herein provided
for, to severance compensation in an aggregate amount equal to two (2) times his
Base Salary at the rate in effect on the termination date (but no less than the
annual Base Salary specified in Section 2(a)), payable in twenty-four
(24) substantially equal monthly installments commencing at the end of the
calendar month in which the termination date occurs. Each monthly installment
payment required under this Section 5(d)(i) shall be payable on or about the
first day of the month to which it relates, and the right to any series of
separate installment payments under this Section 5(d)(i) shall at all times be a
right to a series of separate payments under Treasury Reg. 1.409A-2(b)(2)(iii).

(ii)Termination following Disability.    In the event the Executive's employment
should be terminated by the Company as a result of Disability in accordance with
Section 5(b) hereof, then the Executive shall be entitled, in addition to the
other compensation and benefits herein provided for, to severance compensation
in an aggregate amount equal to one (1) times his Base Salary at the rate in
effect on the termination date, payable in twelve (12) substantially equal
monthly installments commencing at the end of the calendar month in which the
termination date occurs, reduced by the amount of any employer-provided
disability insurance proceeds actually paid to the Executive or for his benefit
during such time period.

(iii)Change in Control.    If the Executive's employment is terminated within
one (1) year following a Change in Control of the Parent that is a "change in
control event" as defined in Treas. Reg. §1.409A-3(i)(5) and the Executive is
entitled to severance compensation pursuant to Section 5(d)(i) or 5(d)(ii)
hereof as a result of such termination, the severance compensation otherwise
payable to the Executive (A) shall be increased by an amount (the "Enhanced
Severance Amount") sufficient, when added to the amount payable under
Section 5(d)(i) or 5(d)(ii) hereof, to cause the total amount payable as the
result of such termination to equal three (3) times the

6

--------------------------------------------------------------------------------



Base Salary then in effect plus three (3) times the Executive's annual target
cash bonus as provided in Section 2 (b) above and (B) the Enhanced Severance
Amount shall be payable in one lump sum on the effective date of such
termination. In the event severance compensation becomes payable in a lump sum
pursuant to this Section 5(d)(iii), and if the Executive's employment is or has
been terminated for Disability, such lump sum shall be reduced by a good faith
estimate of the aggregate amount of any disability insurance proceeds which will
be actually paid to the Executive or for his benefit (but only those proceeds
from disability insurance provided by the Company to the Executive pursuant to
Section 4(a) hereof) during the remaining period over which such severance would
otherwise have been paid.

(iv)Termination for Death.    In the event of the Executive's death during the
Employment Period, the Executive's estate shall not be entitled to any severance
compensation.

(v)Termination by Executive other than for Good Reason or by Company for
Cause.    In the event of the Executive's termination by resignation under
Section 5(c)(i) (i.e., other than for Good Reason) or by the Company for Cause,
the Executive shall not be entitled to any severance under Section 5(d) or
otherwise, any continued benefits under Section 5(f) (other than as required by
statute), or any accrued compensation under Section 5(g) (iii) (for prior year
bonuses, to the extent specified in that clause). Under the foregoing
situations, the treatment of equity incentives shall be as specified in
Section 5(e)(ii), and the Executive shall receive the accrued compensation
described in Section 5(g).

(vi)Release.    Executive agrees that except in the case of a termination
resulting from Executive's death, all payments under Section 5(d), (e), (f), and
(g)(iii) and Section 6 are conditioned on the Executive's prior execution and
non-revocation of a full release of the Company and its officers, employees,
affiliates and agreements for all claims relating to his employment,
compensation, and termination and such other matters as the Company reasonably
requests on termination, in a form provided by the Company, which execution
shall not occur earlier than the day after termination of the Executive's
employment and not later than 60 days following delivery by the Company to the
Executive of the form for such release; provided, however, that if no form for
such release is delivered to the Executive within seven (7) days of the
termination of Executive's employment, this Agreement shall be applied without
regard to this Section 5(d)(vi); and provided further, however, that any Release
previously executed under this Section 5(d)(vi) will be null and void if the
Company reaches a determination of Cause within the Cause Review Period. If any
amount is payable under this Section 5 because of a separation from service that
is not an "involuntary separation from service" as defined in Treas. Reg.
§ 1.409A-1(n)(1) or a separation from service which, pursuant to Treas. Reg.
§ 1.409A-1(n)(2) is entitled to treatment as an "involuntary separation from
service" as so defined, and if a form of release is delivered by the Company to
the Executive within seven (7) days of such separation from service, then any
other provision of this Agreement to the contrary notwithstanding, any such
amount shall not be payable until the sixtieth day after the date of such
separation from service.

(vii)For purposes of this Agreement, Executive's employment will not be
considered to have terminated unless, as a result of a termination, Executive
has had a "separation from service" (as that term is defined in Treas. Reg.
§ 1.409A-1(h)) with the "Key Energy Controlled Group." The term "Key Energy
Controlled Group" means the group of corporations and trades or businesses
(whether or not incorporated) composed of the Company and every entity or other
person which together with the

7

--------------------------------------------------------------------------------



Company constitutes a single "service recipient" (as that term is defined in
Treas. Reg. § 1.409A-1(g)) as the result of the application of Treas. Reg.
§ 1.409A-1(h)(3).

        (e)   Effect of Termination or Change in Control upon Equity-Based
Incentives.

(i)In the event the Executive's employment hereunder is terminated by the
Company for any reason other than for Cause or Disability (including, without
limitation, by giving the Executive a Non-Renewal Notice pursuant to
Section 1(b) hereof), or in the event the Executive should terminate his
employment for Good Reason, then any Equity-Based Incentives held by the
Executive which have not vested prior to the effective date of such termination
shall immediately vest and shall remain exercisable until the earlier to occur
of (x) the first anniversary of the effective date of such termination and
(y) the final stated expiration date of the Equity-Based Incentive. In addition,
in the event of such a termination, any Equity-Based Incentives held by the
Executive which have vested prior to the effective date of such termination
shall remain exercisable until the earlier to occur of (x) the first anniversary
of the effective date of such termination and (y) the final stated expiration
date of the Equity-Based Incentive.

(ii)In the event the Executive's employment hereunder is terminated by the
Company for Cause or is terminated by the Executive other than for Good Reason
(including, without limitation, by giving the Company a Non-Renewal Notice
pursuant to Section 1(b) hereof), then effective upon the date such termination
is effective, any Equity-Based Incentives which have not vested prior to the
effective date of such termination shall be forfeited. Any Equity-Based
Incentives held by the Executive entitling the Executive to retain or purchase
securities of the Company which have vested prior to the effective date of such
termination shall remain subject to the terms and provisions of the plan and/or
the agreement under which they were awarded.

(iii)In the event of the Executive's death while employed by the Company or in
the event that the Executive's employment should terminate as a result of
Disability, then any Equity-Based Incentives held by the Executive which have
not vested prior to the effective date of such termination shall immediately
vest and shall also remain exercisable until the earlier to occur of (x) the
first anniversary of the death of the Executive or the effective date of such
termination and (y) the final stated expiration date of the Equity-Based
Incentives. In addition, in the event of such death or such a termination, any
Equity-Based Incentives held by the Executive which have vested prior to the
effective date of such death or termination shall remain exercisable until the
earlier to occur of (x) the first anniversary of the effective date of such
death or termination and (y) the final stated expiration date of the
Equity-Based Incentives.

(iv)In the event of a conflict between the preceding terms and provisions of
this Section 5(e) and any other terms and provisions governing any Equity-Based
Incentives held (now or in the future) by the Executive (including without
limitation the terms and provisions contained in the agreements and/or plans
pursuant to which such Equity-Based Incentives were (or will in the future be)
granted), the preceding terms and provisions of this Section 5(e) shall control;
provided, however, that, if an Equity-Based Incentive does not by its terms
require any exercise, no requirement of exercise shall be implied from the
preceding terms and provisions of this Section 5(e).

8

--------------------------------------------------------------------------------



(v)Anything to the contrary in this Agreement notwithstanding, the final stated
expiration date of an Equity Based Incentive shall not be extended beyond the
tenth anniversary of the date on which such Equity-Based Incentive was granted.

        (f)    Continuation of Benefits.

(i)Subject to Section 5(f)(ii) hereof, in the event that Executive's employment
hereunder is terminated by the Executive for Good Reason or by the Company for
Disability or other than for Cause (including, without limitation, by giving the
Executive a Non-Renewal Notice pursuant to Section 1(b) hereof) and not as a
result of the death of the Executive, the Executive shall continue to be
entitled, at the Company's expense, to the post-employment benefits under
Section 4, if any, that such benefits provide under their terms for a period of
time following the termination date ending on the first to occur of (I) the
second anniversary of the termination date, (II) the last date of eligibility
under the applicable benefits or (III) the date on which the Executive commences
full-time employment with another employer. The Company will pay the premiums
for COBRA health coverage for Executive and his covered family members for the
period COBRA provides. At such time as the Company is no longer required to
provide the Executive with life and/or disability insurance, as the case may be,
the Executive shall be entitled, at the Executive's expense, to convert such
life and disability insurance, as the case may be, into individually owned
policies, except if and to the extent such conversion is not available from the
provider of such insurance.

(ii)In the event the Executive's employment hereunder is terminated by the
Company within one (1) year of a Change in Control of the Parent (other than a
termination because of the Executive's death) or is terminated by the Company
other than for Cause in anticipation of a Change in Control, the Company shall
pay to the Executive, in lieu of providing the benefits contemplated by
Section 5(f)(i) above, an amount in cash equal to the aggregate reasonable
expenses that the Company would incur if it were to provide such benefits for a
period of time following the termination date ending on the second anniversary
of the termination date, which amount shall be paid in one lump sum on the date
of such termination.

(iii)In the event the Executive's employment hereunder is terminated by reason
of death, the Executive's spouse and her dependents shall be entitled at the
Company's expense to continued health coverage under COBRA under the Company's
group medical and dental plans applicable to executives (with the Company's
payment of premiums lasting for a period of twenty-four months or such shorter
period as COBRA provides because of replacement coverage).

        (b)   Accrued Compensation.    In the event of any termination of the
Executive's employment for any reason, the Executive (or his estate) shall be
paid (i) any unpaid portion of his Base Salary through the effective termination
date, (ii) for any accrued but unused vacation (payable in an amount equal to
the Base Salary divided by 255 and multiplied by the number of accrued but
unused vacation days), (iii) any prior fiscal year bonus earned, but not paid
(unless Executive resigns without Good Reason or is terminated for Cause),
(iv) any amounts for expense reimbursement and similar items which have been
properly incurred in accordance with the provisions hereof prior to termination
and have not yet been paid, including without limitation any sums due under
Sections 2(c), 2(d), and 4(c) hereof, and (v) any Gross-Up Payment which may
become due under the terms of Section 6 hereof. Such amounts shall be paid
within ten (10) days of the termination date.

9

--------------------------------------------------------------------------------



        (c)   Director/Officer Resignations.    If the Executive's employment
hereunder shall be terminated by him or by the Company in accordance with the
terms set forth herein, then effective upon the date such termination is
effective, he will be deemed to have resigned from all positions as an officer
and director of the Company and of any of its Subsidiaries, except as the
parties may otherwise agree.

6.Certain Tax Consequences.

        (a)   Tax Consequences under Section 280G.

(i)Whether or not the Executive becomes entitled to the payments and benefits
described in this Section 6, if any of the payments or benefits received or to
be received by the Executive in connection with a change in ownership or control
of the Company, as defined in section 280G of the Code (a "Statutory Change in
Control"), or the Executive's termination of employment (whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement with the
Company, any person whose actions result in a Statutory Change in Control or any
person affiliated with the Company or such person) (collectively, the "Severance
Benefits") will be subject to any excise tax (the "Excise Tax") imposed under
section 4999 of the Code after giving effect to Section 6(a)(iii), the Company
shall pay to the Executive an additional amount equal to the Excise Tax, plus
any amount necessary to "gross up" the Executive for additional taxes resulting
from the payments to the Executive by the Company under this Section 6(a)(i)
(the "Excise Tax Payment"). Each Excise Tax Payment shall be made not less than
five (5) business days prior to the due date for payment of the Excise Tax.

(ii)Notwithstanding the foregoing, if it shall be determined that the Executive
would be entitled to an Excise Tax Payment, but that if the Severance Benefits
could be reduced by an amount necessary such that the receipt of the Company
Payments would not give rise to any Excise Tax (the "Reduced Benefits") and the
Reduced Benefits would not be less than ninety percent (90%) of the Severance
Benefits before such reduction, then no Excise Tax Payment shall be made to the
Executive and the Severance Benefits, in the aggregate, shall be reduced to the
Reduced Benefits. To determine the Reduced Benefits, payments shall be reduced
in the following order (1) acceleration of vesting of any stock options for
which the exercise price exceeds the then fair market value, (2) any cash
severance based on a multiple of Base Salary or Bonus, (3) any other cash
amounts payable to the Executive, (4) any benefits valued as parachute payments;
and (5) acceleration of vesting of any equity not covered by (1) above, unless
the Executive elects another method of reduction by written notice to the
Company prior to the change of ownership or effective control.

(iii)For purposes of determining whether any of the Severance Benefits will be
subject to the Excise Tax and the amount of such Excise Tax:

        (A)  all of the Severance Benefits shall be treated as "parachute
payments" within the meaning of Code section 280G(b)(2) if the aggregate present
value (determined as provided in Code Section 280G(d)(4)) of such Severance
Benefits equals or exceeds three times the Executive's "Base Amount" (within the
meaning of Code Section 280G(b)(3)), and all "excess parachute payments" within
the meaning of Code section 280G(b)(1) shall be treated as subject to the Excise
Tax, unless the Executive receives a written opinion from a nationally
recognized law or accounting firm ("280G Advisers") selected by the Compensation
Committee or the Board, and reasonably acceptable to the Executive, that such
other payments or benefits (in whole or in part) do not constitute parachute

10

--------------------------------------------------------------------------------



payments, including by reason of Code section 280G(b)(4)(A), or such excess
parachute payments (in whole or in part) represent reasonable compensation for
services actually rendered, within the meaning of Code section 280G(b)(4)(B), in
excess of the "Base Amount" as defined in Code section 280G(b)(3) allocable to
such reasonable compensation, or are otherwise not subject to the Excise Tax;
and

        (B)  the value of any non-cash benefits or any deferred payment or
benefit shall be determined by a certified public accountant or appraisal
company of recognized national standing forming part of or selected by the 280G
Advisers and reasonably acceptable to the Executive, in accordance with the
principles of Code section 280G(d)(3) and (4).

(iv)In the event that the Excise Tax is subsequently determined to be less than
the amount taken into account hereunder, the Executive shall repay to the
Company, at the time that the amount of such reduction in Excise Tax is finally
determined (the "Reduced Excise Tax"), an amount (the "Gross-Up Repayment")
equal to the sum of (A) the difference of the Excise Tax Payment and the Reduced
Excise Tax plus (B) an amount representing the difference between (1) the amount
paid by the Company to the Executive to "gross up" the Executive for taxes on
payments made by the Company to the Executive in respect of the Excise Tax and
(2) the amount which should have been paid to the Executive by the Company to
"gross up" the Executive for taxes on payments made by the Company to the
Executive in respect of the Reduced Excise Tax; provided, however, that in no
event shall the Gross-Up Repayment exceed the actual aggregate cash refunds of,
or cash reductions in, taxes paid by the Executive by virtue of paying the
Gross-Up Repayment; and provided, further, that if such refunds or reductions
are realized from time to time, the Executive shall make a repayment to the
Company at the time of each such realization equal to the excess of the Gross-Up
Repayment due after giving effect to such realization over the Gross-Up
Repayment due immediately prior to giving effect to such realization. The
Executive shall (1) take such actions with respect to taxes and tax returns as
the Company may from time to time request in order to obtain such refunds and
reductions, including, without limitation, by taking positions on tax returns
and filing amended tax returns, (2) provide the Company with copies of all tax
returns filed by the Executive which reflect such refunds or reductions or are
otherwise requested by the Company in order to determine the Executive's
compliance with the immediately preceding clause (1), (3) permit the Company to
participate in any proceedings relating to such refunds and reductions and
(4) take all such other actions as may be reasonably requested by the Company
from time to time in connection with the realization of such refunds or
reductions, including, without limitation, borrowing money from the Company (on
terms and conditions reasonably satisfactory to the Executive and the Company,
including, without limitation, having the Company make the Executive whole, on
an after-tax basis, for any interest costs) so that the payments made from time
to time by the Executive to the Company hereunder maximize (to the extent
reasonably possible) such refunds and reductions, the aggregate amount of such
payments by the Executive not to exceed the Gross-Up Repayment (computed without
regard to the provisos to the first sentence of this Section 6(a)(iv));
provided, however, that the Company shall bear and directly pay, or shall
promptly reimburse the Executive for, all costs and expenses (including any
additional penalties and interest) incurred by the Executive in connection with
any actions taken or omitted by the Executive in accordance with instructions
from the Company pursuant to this sentence, and shall indemnify and hold the
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including any additional penalties and interest) imposed as a result of the

11

--------------------------------------------------------------------------------



Company's payment of such costs and expenses. In the event that the Excise Tax
is subsequently determined to exceed the amount taken into account hereunder
(including by reason of any payment the existence or amount of which could not
be determined at the time of the Excise Tax Payment), the Company shall make an
additional Excise Tax Payment in respect of such excess (together with any
interest or penalties payable by the Executive with respect to such excess) at
the time that the amount of such excess if finally determined, plus any
additional taxes resulting from the payment to the Executive by the Company for
such excess and the interest and penalties thereon. The Executive and the
Company shall each reasonably cooperate with the other in connection with any
administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Severance Benefits.

(v)The Executive shall give the Company written notice of any determination by
the Executive, or any claim by any taxing authority, that he owes Excise Tax on
any Severance Benefit. Such notice shall be given as soon as practicable but no
later than ten (10) business days after the Executive makes such determination
or is informed of such claim, and shall, to the extent Executive has or may
reasonably obtain such information, apprise the Company of the amount of such
Excise Tax and the date on which it is required to be paid. If the Company gives
the Executive written notice at least thirty (30) days prior to the due date for
payment of such Excise Tax, or within ten (10) business days of having received
the foregoing notice from the Executive (whichever is later), that it disagrees
with or wishes to contest the amount of the Excise Tax, the Company and the
Executive shall consult with each other and their respective tax advisors
regarding the amount and payment of any Excise Tax. In the event there is a
contest with any taxing authority regarding the amount of the Excise Tax, the
Company shall bear and pay directly all costs and expenses (including additional
interest, penalties and legal fees) incurred in connection with any such
contest, and shall indemnify and hold the Executive harmless, on an after-tax
basis, to the extent not otherwise paid hereunder, on (x) the Excise Tax Payment
(including any interest and penalties with respect thereto) and (y) the
Company's payment of the Executive's costs and expenses hereunder.

        (b)   Tax Consequences Under Section 409A

(i)In the event that any amount arising from this Agreement is includable in
Executive's gross income for a taxable year of the Executive under Section 409A
of the Internal Revenue Code as the result of the terms of this Agreement and/or
the administration of those terms ("the Included Amount") and a 20% additional
tax is owed under Section 409A, then the Company shall pay to the Executive an
amount equal to the 20% additional tax imposed under Section 409A on the
Included Amount, together with any underpayment penalties and interest (the
"Additional Tax") resulting from the inclusion of the additional amount. The
Company also will pay the Executive an additional amount necessary to "gross up"
the Executive for additional income taxes on the Additional Tax payment.

(ii)The payments required by this Section 6(b) will be made on the earlier of
(a) the thirtieth day following the date on which it is finally determined by a
court or administrative agency that the Included Amount was includible in
Executive's income as the result of the application of Section 409A(a)(1)(B) to
the Included Amount; or (b) the last day of the Executive's taxable year next
following the taxable year in which the Executive remitted the taxes due as the
result of the application of Section 409A(a)(1)(B) to the Included Amount.

12

--------------------------------------------------------------------------------



(iii)It shall be a condition precedent to the Company's obligations under this
Section 6(b) that the Executive (a) has given the Company written notice of any
determination by the Executive, or any claim by any taxing authority, that he
owes Additional Tax as the result of the inclusion of the Included Amount;
(b) that such notice was given as soon as practicable but no later than ten
(10) business days after the Executive makes such determination or is informed
of such claim; (c) that such notice shall, to the extent Executive has or may
reasonably obtain such information, apprise the Company of the amount of such
Additional Tax and the date on which it is required to be paid. If the Company
gives the Executive written notice at least thirty (30) days prior to the due
date for payment of such Additional Tax, or within ten (10) business days of
having received the foregoing notice from the Executive (whichever is later),
that it disagrees with or wishes to contest the inclusion of the Included Amount
and/or the amount of the Additional Tax, the Company and the Executive shall
consult with each other and their respective tax advisors regarding the amount
and payment of any Additional Tax, and it shall be a further condition precedent
to the Company's obligations hereunder that the Executive will take all
reasonable steps requested by the Company to contest the inclusion of the
Included Amount and/or the amount of the Additional Tax resulting from such
inclusion, provided that in the event there is a contest with any taxing
authority regarding the inclusion and/or the amount of the Additional Tax, the
Company shall bear and pay directly all costs and expenses (including additional
interest, penalties and legal fees) incurred in connection with any such
contest, and shall indemnify and hold the Executive harmless, on an after-tax
basis, to the extent not otherwise paid hereunder, on the Additional Tax
(including any interest and penalties with respect thereto) and the Company's
payment of the Executive's costs and expenses hereunder.



7.Limitation on Competition.

        The Executive acknowledges that he will have continuing access to the
financial and other confidential information of the Company. As an agreement
ancillary to the receipt of such information and the other undertakings in this
Agreement, the Executive covenants as follows:

        During the Employment Period, and for such period thereafter (A) as the
Executive is entitled to receive severance compensation under this Agreement, or
(B) in the event payment of Enhanced Severance compensation is paid, for a
period of three (3) years following the end of the Employment Period, or (C) in
the event the Executive's employment is terminated by the Company for Cause or
the Executive terminates his employment for any reason other than Good Reason
(including, without limitation, by giving the Company a Non-Renewal Notice
pursuant to Section 1(b) hereof), for a period of twelve months following the
Employment Period:

        (a)   the Executive shall not, directly or indirectly, without the
Company's prior written consent, participate or engage in, whether as a
director, officer, employee, advisor, consultant, investor, lender, stockholder,
partner, joint venturer, owner or in any other capacity, any Competitive
Business (as defined below) conducted in any Competitive Market Area (as defined
below); provided, however, that the Executive shall not be deemed to be
participating or engaging in any such business solely by virtue of (i) his
ownership of not more than five percent of any class of stock or other
securities which is publicly traded on a national securities exchange or in a
recognized over-the-counter market or (ii) his engaging in the practice of law,
either at a law firm or with another entity (so long as he satisfies his
professional obligations to keep and not use the confidences and Confidential
Information of the Company and its affiliates (the "Key Affiliates") and so long
as his employment does not include non-legal duties that are likely to assist a
Competitive Business in competing with the Key Affiliates);

13

--------------------------------------------------------------------------------



        (b)   the Executive shall not, without the Company's prior written
consent, (i) solicit (other than by way of generalized employment advertising
undertaken in the ordinary course of business) the service of or employ any
employee of the Key Affiliates for the Executive's own benefit or for the
benefit of any person or entity other than the Key Affiliates, (ii) induce any
such employee to leave employment with the Key Affiliates, or (iii) employ or
cause any other person or entity other than the Key Affiliates to employ any
former employee of the Key Affiliates whose termination of employment with the
Key Affiliates occurred less than six (6) months prior to such employment by the
Executive or such other person or entity; and

        (c)   the Executive shall not, without the Company's prior written
consent, (i) induce or attempt to induce any customer, supplier or contractor of
the Company to terminate or breach any agreement or arrangement with the Key
Affiliates or otherwise to cease doing business with the Key Affiliates, or
(ii) induce or attempt to induce any customer, supplier or contractor of the Key
Affiliates (including any prospective customer, supplier or contractor which the
Key Affiliates is actively pursuing prior to the Executive's termination of
employment), not to enter into any agreement or arrangement with the Key
Affiliates or not to do business with the Key Affiliates.

        As used herein, the term "Competitive Business" shall mean any business:
(1) that is competitive with any business (A) which was conducted by the Company
or any of its affiliated companies on the date of termination of Executive's
employment hereunder or (B) which, on the date of such termination or during the
twelve months immediately preceding such termination, the Company or any of its
affiliated companies was actively investigating with a view to conducting or was
actively pursuing a plan to conduct; and (2) from which the Company and such
affiliated companies derive (or reasonably expect to derive) annual revenues of
not less than $1,000,000. As used herein, the term "Competitive Market Area"
shall mean any geographic market area (1) if the Company or any of its
affiliated companies conducted business in such geographic market area during
the Employment Period or on the date of termination of Executive's employment
hereunder, or (2) if, on the date of such termination or during the twelve
months immediately preceding such termination, the Company or any of its
affiliated companies was actively investigating with a view to conducting
business in such geographic market area or was actively pursuing a plan to
conduct business in such geographic market area.

        The Executive agrees and acknowledges that a portion of the
consideration to be paid by the Company to the Executive pursuant to this
Agreement is in consideration of the covenants under this Section 7 and that
such consideration is fair and adequate, even though the Executive will not
receive any severance compensation in the event he terminates his employment
with the Company other than for Good Reason or the Company terminates his
employment for Cause. The Executive acknowledges and agrees that any breach or
anticipatory breach by him of any of the provisions of this Section 7 would
cause the Company or its affiliates irreparable injury not compensable by
monetary damages alone and that, accordingly, in any such event, the Key
Affiliates shall be entitled to injunctions, both preliminary and permanent,
enjoining or restraining such breach or anticipatory breach without the
necessity of showing irreparable injury (and the Executive hereby consents to
the issuance thereof without bond by a court of competent jurisdiction).

8.Confidential Information.

        The Executive acknowledges that during the course of his employment with
the Company he will have access to trade secrets, confidential and proprietary
information and know-how of the Key Affiliates ("Confidential Information").
Except in the ordinary course of properly performing his duties for the Company,
the Executive shall not at any time, without the Company's prior written consent
while employed or after termination of his employment, disclose, communicate or
divulge, or use for the benefit of himself or of any third party, any of the
Confidential Information of the Key Affiliates. In the event the Executive
learns during his employment with the Company any trade secrets,

14

--------------------------------------------------------------------------------




confidential or proprietary information or know-how of any customer, supplier or
contractor of the Key Affiliates, the Executive shall maintain the confidence of
such information.

9.Return of Materials.

        Upon termination of the Executive's employment for any reason, the
Executive shall promptly deliver to the Company or, with the Company's consent,
destroy all documents and other materials in the Executive's possession or
custody (whether prepared by the Executive or others) that the Executive
obtained from the Key Affiliates or its customer, supplier or contractor during
the Employment Period and which relate to the past, present or anticipated
business and affairs of the Key Affiliates, including without limitation, any
Confidential Information.

10.Enforceability.


        If any provision of this Agreement shall be deemed invalid or
unenforceable as written, this Agreement shall be construed, to the greatest
extent possible, or modified, to the extent allowable by law, in a manner which
shall render it valid and enforceable and any limitation on the scope or
duration of any such provision necessary to make it valid and enforceable shall
be deemed to be a part thereof. No invalidity or unenforceability of any
provision contained herein shall affect any other portion of this Agreement
unless the provision deemed to be so invalid or unenforceable is a material
element of this Agreement, taken as a whole.

11.Legal Expenses.

        The Company shall pay the Executive's reasonable fees for legal and
other related expenses associated with any disputes arising hereunder or under
any other agreements, arrangements or understandings regarding Executive's
employment with the Company (including, without limitation, all agreements,
arrangements and understandings regarding bonuses, Equity-Based Incentives,
employee benefits or other compensation issues) if either a court of competent
jurisdiction or an arbitrator shall render a final judgment or an arbitrator's
final decision in favor of the Executive on the issues in such dispute, from
which there is no further right of appeal. If it shall be determined in such
judicial adjudication or arbitration that the Executive is successful on some of
the issues in such dispute, but not all, then the Executive shall be entitled to
receive a portion of such legal fees and other expenses as shall be
appropriately prorated.

        For purposes of this Section 11, the phrase "reasonable fees for legal
and other related expenses" shall mean only the reasonable fees incurred by the
Executive for legal and other related expenses, to the extent and only to the
extent to which either (a) the reimbursement or payment of such fees and
expenses by the Company does not constitute "compensation" within the meaning of
that word where it appears in the phrase "a legally binding right during a
taxable year to compensation" in the first sentence of Treas. Reg.
§ 1.409A-1(b)(1); or (b) the reimbursement or payment of such fees and expenses
by the Company is a settlement or award resolving bona fide legal claims based
on wrongful termination, employment discrimination, the Fair Labor Standards
Act, or worker's compensation statutes, including claims under applicable
Federal, state, local, or foreign laws, or for reimbursements or payments of
reasonable attorneys fees or other reasonable expenses incurred by a service
provider related to such bona fide legal claims described in Treas. Reg.
§ 1.409A-1(b)(10).

12.Notices.


        All notices which the Company is required or permitted to give to the
Executive shall be given by registered or certified mail or overnight courier,
with a receipt obtained, addressed to the Executive at his primary residence, or
at such other place as the Executive may from time to time designate in writing,
or by personal delivery to the Executive, or by facsimile to the Executive with
oral confirmation of his receipt and with a copy immediately sent to the
Executive by first class U.S. Mail, and to counsel for the Executive as may be
requested in writing by the Executive from time to time. All notices which

15

--------------------------------------------------------------------------------



the Executive is required or permitted to give to the Company shall be given by
registered or certified mail or overnight courier, with a receipt obtained,
addressed to the Company at the address set forth above, or at such other
address as the Company may from time to time designate in writing, or by
personal delivery to the Chief Executive Officer of the Company, or by facsimile
to the Chief Executive Officer with oral confirmation of his receipt and with a
copy immediately sent to the Chief Executive Officer by first class U.S. Mail,
and to counsel for the Company as may be requested in writing by the Company. A
notice will be deemed given upon personal delivery, the mailing thereof or
delivery to an overnight courier for delivery the next business day, or the oral
confirmation of receipt by facsimile, except for a notice of change of address,
which will not be effective until receipt, and except as otherwise provided in
Section 5(a) hereof.

13.Waivers.

        No waiver by either party of any breach or nonperformance of any
provision or obligation of this Agreement shall be deemed to be a waiver of any
preceding or succeeding breach of the same or any other provision of this
Agreement. Any waiver of any provision of this Agreement must be in writing and
signed by the party granting the waiver.

14.Headings; Other Language.

        The headings contained in this Agreement are for reference purposes only
and shall in no way affect the meaning or interpretation of this Agreement. In
this Agreement, as the context may require, the singular includes the plural and
the singular, the masculine gender includes both male and female reference, the
word "or" is used in the inclusive sense and the words "including," "includes,"
and "included" shall not be limiting. As used herein, the term "Subsidiary"
shall mean any corporation or other entity the voting equity of which the
Company or another Subsidiary holds at least fifty percent.

15.Withholding and Timing of Payments.

        The Executive acknowledges and agrees that any or all payments under
this Agreement may be subject to reduction for tax and other required
withholdings. Notwithstanding any provision of this Agreement, if the payment of
any amount under this Agreement would cause an amount to be included in
Executive's taxable income under Section 409A of the Internal Revenue Code
because the timing of such payment is not delayed as provided in Section 409A(a)
(2) (B) of the Internal Revenue Code, then any such payment that Executive would
otherwise be entitled to during the first six months following the date of
Executive's separation from service shall be accumulated and paid on the date
that is six months after the date of Executive's separation from service (or if
such payment date does not fall on a business day of the Company, the next
following business day of the Company), or such earlier date upon which such
amount can be paid without causing any amount to be included in the Executive's
taxable income under Section 409A of the Internal Revenue Code.

16.Counterparts.

        This Agreement may be executed in duplicate counterparts, each of which
shall be deemed to be an original and all of which, taken together, shall
constitute one agreement.

17.Agreement Complete; Amendments.

        This Agreement, together with the Exhibits hereto, the agreements
referred to herein, and the instruments, agreements, plans, resolutions and
other documents pursuant to which any Equity-Based Incentives are held (now or
in the future) by the Executive, constitutes the entire agreement of the parties
with respect to the subject matter hereof and supersedes all prior agreements,
written or oral, with respect thereto. This Agreement may not be amended,
supplemented, canceled or discharged except by a written instrument executed by
both of the parties hereto, provided, however, that the immediately foregoing
provision shall not prohibit the termination of rights and obligations under
this Agreement which termination is made in accordance with the terms of this
Agreement.

16

--------------------------------------------------------------------------------



18.Benefit of the Successors and Permitted Assigns of the Respective Parties
Hereto.

        This Agreement and the rights and obligations hereunder are personal to
the Company and the Executive and are not assignable or transferable to any
other person, firm or corporation without the consent of the other party, except
as contemplated hereby; provided, however, in the event of the sale, merger or
consolidation of the Company, whether or not the Company is the surviving or
resulting corporation, the transfer of all or substantially all of the assets of
the Company, or the voluntary or involuntary dissolution of the Company, then
the surviving or resulting corporation or the transferee or transferees of the
Company's assets shall be bound by this Agreement and the Company shall take all
actions necessary to insure that such corporation, transferee or transferees are
bound by the provisions of this Agreement; and provided, further, this Agreement
shall inure to the benefit of the Executive's estate, heirs, executors,
administrators, personal and legal representatives, distributees, devisees, and
legatees. Notwithstanding the foregoing provisions of this Section 18, the
Company shall not be required to take all actions necessary to insure that a
buyer, survivor, transferee or transferees of the Company's assets
("Transferee") are bound by the provisions of this Agreement and such Transferee
shall not be bound by the obligations of the Company under this Agreement if the
Company shall have (a) paid to the Executive or made provision satisfactory to
the Executive for payment to him of all amounts which are or may become payable
to him hereunder in accordance with the terms hereof and (b) made provision
satisfactory to the Executive for the continuance of all benefits required to be
provided to him in accordance with the terms hereof, in each case as if the
Executive had been terminated without Cause in anticipation of a Change in
Control.

19.Governing Law.

        This Agreement will be governed and construed in accordance with the
laws of Texas applicable to agreements made and to be performed entirely within
such state, without giving effect to any choice or conflicts of laws principles
which would cause the application of the domestic substantive laws of any other
jurisdiction.

20.Survival.

        The covenants, agreements, representations, warranties and provisions
contained in this Agreement that are intended to survive the termination of the
Executive's employment hereunder and the termination of the Employment Period
shall so survive such termination.

21.Interpretation.

        The terms of this Agreement shall be construed and administered in a
manner calculated to avoid the inclusion of any amount in Executive's gross
income under Code Section 409A, and any provisions regarding the timing of
payments shall have an effective date of October 2, 2006, as required by Code
Section 409A.

        The Company and the Executive each acknowledge and agree that this
Agreement has been reviewed and negotiated by such party and its or his counsel,
who have contributed to its revision, and the normal rule of construction, to
the effect that any ambiguities are resolved against the drafting party, shall
not be employed in the interpretation of it.

22.Assignment and Assumption of Original Employment Agreement; Consent to
Assignment.

        The Parent hereby assigns, transfers and conveys to the Company, and the
Company hereby accepts such assignment and assumes the obligations of the Parent
contained in the Original Employment Agreement, as amended by this Agreement. In
order to induce the Executive to consent to such assignment and assumption,
simultaneously with the execution and delivery of this Agreement, the Parent has
executed and delivered to the Executive the Guaranty dated the date of this
Agreement. In consideration of the execution and delivery of such Guaranty by
the Parent, and of the terms and provisions of this Agreement, the Executive
hereby consents to such assignment and assumption.

17

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement, this 31st
day of December, 2007.

    THE PARENT:


KEY ENERGY SERVICES, INC.
 
 
By:
/s/ RICHARD J ALARIO

--------------------------------------------------------------------------------

Richard J. Alario
Chairman, President, and Chief Executive Officer
 
 
THE COMPANY:


KEY ENERGY SHARED SERVICES, LLC
 
 
By:
/s/ NEWTON W WILSON III

--------------------------------------------------------------------------------

Newton W. Wilson III
Vice President
 
 
THE EXECUTIVE:

 
 
By:
/s/ DON D WEINHEIMER

--------------------------------------------------------------------------------

DON D. WEINHEIMER

18

--------------------------------------------------------------------------------






EXHIBIT A

Company Paid Coverages


        1.     Medical and Dental Plan. Comprehensive medical and dental plans
available to the Company's senior management, pursuant to which all medical and
dental expenses incurred by the Executive, his spouse and his children will be
reimbursed by the Company, through insurance or, in the absence of insurance,
directly by the Company, so that the Executive has no out-of-pocket cost with
respect to such expenses.

        2.     Director and Officer Liability Insurance.

        3.     Voluntary annual physicals at the Executive's option while
employed, with a report by the examining physician to the Board regarding the
Executive's ability to perform job related functions.

19

--------------------------------------------------------------------------------




EXHIBIT B

Definition of "Change in Control" of the Parent


        The occurrence of any of the following shall constitute a "Change in
Control" of Key Energy Services, Inc. (hereinafter, the "Company"):

        (a)   If any person (as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as from time to time in effect (the "Exchange Act"), or
any successor provision), other than the Company, becomes the beneficial owner
directly or indirectly of more than fifty percent (50%) of the outstanding
Common Stock of the Company, determined in accordance with Rule 13d-3 under the
Exchange Act (or any successor provision), or otherwise becomes entitled to vote
more than fifty percent (50%) of the voting power entitled to be cast at
elections for directors ("Voting Power") of the Company;

        (b)   If the Company is subject to the reporting requirements of
Section 13 or 15(d) (or any successor provision) of the Exchange Act, and any
person (as defined in Section 3(a)(9) of the Exchange Act, or any successor
provision), other than the Company, purchases shares pursuant to a tender offer
or exchange offer to acquire Common Stock of the Company (or securities
convertible into or exchangeable for or exercisable for Common Stock) for cash,
securities or any other consideration, if after consummation of the offer, the
person in question is tile beneficial owner, directly or indirectly, of more
than fifty percent (50%) of the outstanding Common Stock of the Company,
determined in accordance with Rule 13d-3 under the Exchange Act (or any
successor provision);

        (c)   If the stockholders or the Board approve any consolidation or
merger of the Company (i) in which the Company is not the continuing or
surviving corporation unless such merger is with a Subsidiary at least fifty
percent (50%) of the Voting Power of which is held by the Company or
(ii) pursuant to which the holders of the Company's shares of Common Stock
immediately prior to such merger or consolidation would not be the holders
immediately after such merger or consolidation of at least a majority of the
Voting Power of the Company;

        (d)   The stockholders or the Board shall have approved any sale, lease,
exchange or other transfer (in one transaction or a series of transactions) of
all or substantially all of the assets of the Company;

        (e)   Upon the election of one or more new directors of the Company, a
majority of the directors holding office, including the newly elected directors,
were not nominated as candidates by a majority of the directors in office
immediately before such election. As used in this definition of "Change in
Control," "Common Stock" means the Common Stock, or if changed, the capital
stock of the Company as it shall be constituted from time to time entitling the
holders thereof to share generally in the distribution of all assets available
for distribution to the Company's stockholders after the distribution to any
holders of capital stock with preferential rights.

20

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.19



DON D. WEINHEIMER AMENDED AND RESTATED EMPLOYMENT AGREEMENT
EXHIBIT A Company Paid Coverages
EXHIBIT B Definition of "Change in Control" of the Parent
